ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
ASF A Construction                            )      ASBCA No. 61471
                                              )
Under Contract No. W912PB-13-P-0157           )

APPEARANCE FOR THE APPELLANT:                        Theodore P. Watson, Esq.
                                                      Watson & Associates, LLC
                                                      Aurora, CO

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     L TC Robert B. Nelson, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       For reasons indicated by the parties, the Board is unable to proceed with
disposition of these appeals for an inordinate length of time due to factors not within the
control of the Board. Accordingly, this appeal is hereby dismissed without prejudice
pursuant to Board Rule l 8(b ). Unless either party or the Board acts to reinstate the
appeal within one year from the date of this Order, the dismissal shall be deemed with
prejudice.

       Dated: July 11, 2019



                                                   OWEN C. WILSON
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61471, Appeal of ASFA Construction,
rendered in conformance with the Board's Charter.

       Dated:

                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals